DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112(b) and 112(pre-AIA ), second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 12, 39, 42, and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 uses the phrase “and/or”, which is confusing and unclear.  For example, because of the and/or clause, the claim recites that the microspheres can have an average diameter ranging from about 1.2 microns to about 1.8 microns and at least 50% of the 
Regarding claim 12, the claim uses multiple “and/or” throughout the claim, which is confusing because the last member in the list of alternatives is unclear.  Clarification and/or amendment is required.  Deleting the “and/or” immediately before the “(b)” would obviate this rejection.
Regarding claim 39, the claim lacks an “or” before the (c).  Thus, it is unclear if (c) is the last member in the list of alternative lipid solutions.  Clarification and/or amendment is required.  
Claim 42 depends from claim 1, but claim 1 is a cancelled claim. Thus, the proper claim dependency cannot be determined.  Clarification and/or amendment is required.  To promote compact prosecution, for prior art purposes, claim 42 is being interpreted as depending from claim 3.
Regarding claim 50, the claim lacks an “or” before the (b).  Thus, it is unclear if (b) is the last member in the list of alternative containers.  Clarification and/or amendment is required.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3, 5, 7, 12, 15, 19, 23, 25, 38, 39, 42, 50, and 54 - 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Unger et al. (from IDS; US 6,551,576 B1; “Unger”).
Unger teaches a container comprising an aqueous lipid suspension and a gaseous phase, useful in diagnostic imaging such as ultrasound; and a method of producing an ultrasound contrast agent comprising agitating the container to form a population of gas-encapsulated lipid microspheres (Abstract; col 2, ln 30-45; col 3; col 4, ln 60+; col 5-6; col 8, ln 55+; col 12; col 13, ln 60+; col 16-18 and 22; Examples 2 - 5, 9, and 13; Tables 2 - 5, 7, and 9; and Fig. 1).  The volume of the gas headspace is between about 10-80%, more preferably 30-70%, e.g., 60% (col 18).  When activated via, e.g., agitation, for 60 seconds (reads on applicant’s ‘about’ 50 seconds, absent a definition of the word ‘about’ in the specification as filed) and the gaseous phase is 20% perfluoropropane, the microspheres have an average diameter of 2 micron and have 1x109 microspheres per mL (col 8-9; and Table 2).  The lipid concentration may be varied from 0.5-5.0 mg/ml, and when the lipid concentration is 1 mg/ml, the average microsphere size is 1.8 micron (col 16; and Table 5).  An exemplified aqueous lipid suspension comprises DPPA, DPPC, and MPEG5000-DPPE in a mole % ratio of 10:82:8, and saline:propylene glycol:glycerol in a volume ratio of 8:1:1 (Examples 1 and 3).  An exemplified container is 3.7 ml actual internal volume, 1.5 ml aqueous lipid suspension (reads on applicant’s ‘about’ 1 ml, ‘about’ 1.76 ml), and, thus, 2.2 ml gaseous phase (reads on applicant’s ‘about’ 2.75 ml, ‘about’ 2.03 ml) (Example 3).  Another exemplified container is made from plastics with a flat bottom (col 12; and Fig. 1).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 3, 5, 7, 12, 15, 19, 23, 25, 38, 39, 42, 47, 50, and 54 - 56 rejected under 35 U.S.C. 103 as being unpatentable over Unger et al. (from IDS; US 6,551,576 B1; “Unger”).
The teachings of Unger are discussed in the above 102 rejection.
Although Unger teaches a container comprising an aqueous lipid suspension and a gaseous phase that when activated, e.g., via agitation, form gas-encapsulated lipid microspheres useful in diagnostic imaging such as ultrasound, and exemplifies a container of 3.7 ml actual internal volume, Unger does not explicitly exemplify a container having an actual internal volume of less than 3 ml, as required by claim 47.
However, Unger teaches that the size of the sealed container may affect the ultimate size of any gas-filled liposome (col 16; and Table 7).  The optimal size of the liposome is dependent upon a variety of factors, including size, shape, and actual filling volume of the vials (col 18; and Table 7). For some ultrasonic applications, it is desirable to have the gas-filled 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a container having a smaller actual internal volume, e.g., less than 3.7 ml, as the container in the methods of Unger.   A person of ordinary skill in the art would have been motivated to make these modifications and reasonably would have expected success because a container with a smaller actual internal volume would provide the advantage of impacting the ultimate size of the gas-encapsulated lipid microspheres, as suggested by Unger. The container size is clearly a results effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal container size needed to achieve the desired results.  As noted in Unger,  the optimal size of the gas-filled liposome is dependent upon a variety of factors, including size, shape, and actual filling volume of the container, and for some applications, it is desirable to have the gas-filled liposomes be as large as possible.  However, for other applications, smaller gas-filled liposomes may be desirable such as in targeting to tumors or other diseased tissues (col 16, 18, and 20; and Table 7).  Thus, one of ordinary skill would adjust the container volume in order to achieve the desired size of the gas-encapsulated lipid microsphere.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of container size would have been obvious before the effective filing date of the claimed invention.  It is established that merely selecting proportions and ranges is not patentable absent a showing of criticality. 

Conclusion

No claims are allowed at this time.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618